Exhibit 10.1 LICENSE AGREEMENT This LICENSE AGREEMENT (the “ License Agreement ”), dated June 14, 2016 (the “ Effective Date ”), is by and between NUVECTRA CORPORATION , a corporation and existing under the laws of the State of Delaware (hereinafter referred to as “ Licensor ”) and Aleva Neurotherapeutics SA , a Swiss share company registered under the federal identification number CHE-114.416.910, EPFL Innovation Park, Building D, 1015 Lausanne, Switzerland (hereinafter referred to as “ Licensee ”). The Licensor and the Licensee are sometimes referred to herein collectively as the “parties” and individually as a “party.” WHEREAS , Licensor owns patents, patent applications and other intellectual property; WHEREAS , Licensor desires to grant, and Licensee desires to obtain, a license with respect to the Licensed IP, including the Licensed Patent Applications (as defined below) and Licensed Patents (as defined below), which are listed on Exhibit A attached hereto, for applications in the Field of Use; and NOW, THEREFORE , in consideration of the mutual covenants and agreements hereinafter set forth, the parties hereby agree as follows: Article I. DEFINITIONS Section 1.01 Capitalized terms utilized in this License Agreement and not otherwise defined herein shall have the respective meanings assigned and ascribed to them under this Article I, as follows: (a) “ Affiliate ” of a Person means any other Person that, whether now or in the future, controls, is controlled by or is under common control with, such Person. For the purposes of this definition, the terms “controls”, “controlled by” and “under common control with” means (i) to possess (directly or indirectly) the power to direct the management or affairs of a Person, whether through ownership of voting securities or other equity rights or by contract relating to voting rights or corporate governance or otherwise, or (ii) to own, directly or indirectly, more than fifty percent (50%) of the outstanding voting securities or other ownership interest of such Person. (b) “ Bankruptcy Proceeding ” shall have the meaning assigned and ascribed to such term under Section 9.03(a) hereof. (c) “ Business Day ” means a day other than a Saturday, Sunday or other day on which commercial banks in New York City are authorized or required by applicable law to be closed for business. (d)“ Change of Control ” means (i) a consolidation or merger of a party or other change of control transaction in which the stockholders of a party immediately prior to such transaction do not continue to hold a greater than 50% interest in the successor or survivor entity immediately following such transaction, (ii) a transaction or series of transactions that results in the transfer of more than 50% of the voting power of a party to a person or entity, or (iii) the sale, lease, transfer or other disposition of all or substantially all of the assets of a party (which shall include any effective transfer of such assets regardless of the structure of any such transaction as a license or otherwise). - 2 - (e) “ Confidential Information ” of a party means any and all information of a confidential or proprietary nature disclosed by a party under this License Agreement, whether in oral, written, graphic or electronic format, which includes, but is not limited to, trade secrets, discoveries, ideas, concepts, know-how, techniques, designs, specifications, drawings, diagrams, data, business activities and operations, customer lists, reports, studies and other technical and business information. (f) “ Damages ” shall have the meaning assigned and ascribed to such term in Section 12.01. (g)“ DBS System ” means a neurostimulation medical device system for applications within the Field of Use that (i) is derived from, based upon or incorporates Technical Know-How or is within the scope of one or more claims of any Licensed Patent Application or Licensed Patent and (ii) consists primarily of components derived from or based upon the components of the Algovita Spinal Cord Stimulation System described on Exhibit B hereto. (h) “ Development Agreement ” means that certain Development Agreement by and between Licensor and Licensee, dated as of January 29, 2016. (i) “ Effective Date ” shall have the meaning assigned and ascribed to such term in the recitals to this License Agreement. (j) “ Exclusive Distribution License ” shall have the meaning assigned and ascribed to such term in Section 2.01(a). (k) “ FDA Approval ” means the receipt of all Regulatory Approvals from the FDA that would permit Licensor to sell the Licensed Products in the United States for applications within the Field of Use. (l) “ FDA ” means the United States Food and Drug Administration or any successor entity. (m) “ Field of Use ” means deep brain stimulation for movement disorders (i.e. Parkinson’s disease and/or essential tremor). (n) “ Governmental Body ” shall mean any (i) nation, state, county, city, town, village, district or other jurisdiction; (ii) federal, state, provincial, municipal, local, foreign or other government; or (iii) governmental or quasi-governmental authority (including any governmental agency branch, department, official or entity, and any court or other tribunal). - 3 - (o) “ Greatbatch ” means Greatbatch Ltd., a corporation incorporated under the laws of the state of New York. (p) “ Greatbatch Affiliate ” means each Affiliate of Greatbatch. (q) “ Greatbatch License Agreement ” means that certain Unrestricted License Agreement by and between Greatbatch and Licensor, dated as of March 14, 2016, as such agreement may be further amended from time to time. (r) “ Indemnified Parties ” shall have the meaning assigned and ascribed to such term under Section 12.01. (s) “ Intellectual Property ” means U.S. and foreign patents, patent applications, copyrights and copyright registrations and applications, mask works and registrations thereof, know-how and Inventions. (t) “ Invention ” means any invention, discovery, know-how, copyright, trade secret, data, information, technology, process or concept, whether or not patented or patentable, and whether or not memorialized in writing. (u) “ License Agreement ” shall have the meaning assigned and ascribed to such term in the recitals to this License Agreement. (v) “ License Conversion Date ” means the date of the occurrence of a License Conversion Event. (w) “ License Conversion Event ” means the first to occur of (i) receipt of a Conformité Européenne (CE) mark for the Licensed Products that permits sale of such Licensed Products within the European Economic Area for application within the Field of Use; (ii) receipt of FDA Approval or (iii) completion by the Licensee of a human clinical study demonstrating safety and efficacy required to obtain (A) a Conformité Européenne (CE) mark for the Licensed Products that permits sale of such Licensed Products within the European Economic Area for applications within the Field of Use, or (B) FDA Approval. (x) “ Licensed Patent Applications ” shall mean those United States or foreign pending patent applications listed on Exhibit A . (y) “ Licensed Patents ” shall mean those United States or foreign patents listed in Exhibit A ; together with any patents resulting from (i) a Licensed Patent Application, (ii) any continuation, continuation-in-part, division, reissue, reexamination, and extension of such patents, and/or (iii) any invention disclosure report arising from an Invention that has been documented prior to or as of the Effective Date. (z) “ Licensed Products ” shall mean the DBS System or any main component of the DBS System in such form and with such design and specifications as set forth in any regulatory submission, or any supplement related to such submission, used to obtain Regulatory Approval for the DBS System anywhere in the Territory; provided, however, that any product accessories, including, without limitation, torque wrenches, introducers, tunneling tools and adjustable belts, are not hereby included as Licensed Products. Furthermore, and for the avoidance of doubt, any products developed solely by Aleva and covered by Aleva’s Intellectual Property, but are not derived from or based upon, or do not incorporate, Licensed IP, including, without limitation, directional leads, burr hole covers, and other products solely developed by Aleva, are not hereby included as Licensed Products. -4 - (aa) “ Licensed IP ” means the Licensed Patents, the Licensed Patent Applications, and the Technical Know-How. (bb) “ Licensee ” shall have the meaning assigned and ascribed to such term in the recitals to this License Agreement. (cc) “ Licensor ” shall have the meaning assigned and ascribed to such term in the recitals to this License Agreement. (dd) “ Licensor Affiliate ” means each Affiliate of Licensor. (ee)“ Modified Product ” means any Licensed Product that has been redesigned or modified as compared to the form, design or specifications for such Licensed Product set forth in any regulatory submission or any supplement related to such submission used to obtain Regulatory Approval for the DBS System or its components anywhere in the Territory, such that a separate regulatory submission and Regulatory Approval for such Licensed Product would be required prior to the sale of such Licensed Product in its modified form. (ff) “ Net Sales ” means total gross amount of monies, cash or cash equivalent or other consideration paid by unaffiliated third parties to Licensee for sales of Licensed Products less the sum of the following: (a) discounts or rebates allowed in amounts customary in the trade; (b) sales, tariff duties and use taxes directly imposed and with reference to particular sales; (c) outbound transportation prepaid or allowed; and (d) amounts allowed or credited on returns. No deductions from Net Sales shall be made for commissions paid to individuals whether they are with independent sales agencies or regularly employed by Licensee and on its payroll, or for cost of collections. Licensed Products shall be considered “sold” when billed or invoiced. For the purposes of calculating Net Sales, (a) all calculations of Net Sales shall be in accordance with United States generally accepted accounting principles consistently applied and based on, or valued as if based on, bona fide arms’ length transactions and not on any bundled, loss-leading or other blended or artificial selling or transfer price and (b) transfers of Licensed Products to an Affiliate for (i) end use (but not resale) by the Affiliate shall be treated as sales by Licensee at Licensee’s list price, or (ii) resale by an Affiliate shall be treated as the Affiliate’s sales at its list price. Where Licensed Products are not sold, but are otherwise transferred or disposed of, the Net Sales of Licensed Product for the purposes of computing the Royalty Fee shall be the average Net Sales price at which products of similar kind and quality, sold in similar quantities and similar locations, are then currently being offered for sale by Licensee. Where such products are not then currently being offered for sale by Licensee, the Net Sales price of products otherwise disposed of, for the purpose of computing the Royalty Fee, shall be the average selling price at which products of similar kind and quality, sold in similar quantities and similar locations, are then currently being offered for sale by other manufacturers. -5 - The expression “transferred or otherwise disposed of” means (y) not sold but delivered, directly or indirectly, by Licensee to others (including deliveries for export), regardless of any return or exchange consideration; or (z) exploited or otherwise used by Licensee for any purpose other than routine testing of such Licensed Products. (gg) “ Non- Exclusive Distribution License ” shall have the meaning assigned and ascribed to such term in Section 2.01(a). (hh) “ Person ” shall mean any individual, and any corporation, partnership, sole proprietorship, company, firm, association, trust, or governmental agency. (ii) “ Quarterly Period ” means each three-month period commencing on January 1, April 1, July 1 and October 1 in each year. (jj) “ Regulatory Approvals ” means all approvals necessary for the commercial sale of a Licensed Product for any indication in a given country or regulatory jurisdiction in the Territory, which shall include satisfaction of all applicable regulatory and notification requirements, but which shall exclude any pricing and reimbursement approvals. (kk) “ Royalty Fee ” shall have the meaning assigned and ascribed to such term in Section 8.01. (ll) “ Supply Agreement ” means that certain Supply Agreement by and between Greatbatch and Licensee, dated as of June 2, 2016. (mm) “ Technical Know-How ” shall include all concepts, methods, devices and/or ideas directed or relating to the Inventions covered by the Licensed Patents or Licensed Patent Applications, some of which may be described or summarized in attached Exhibit A , as and to the extent presently configured, or as may be disclosed in a Licensed Patent Application. (nn) “ Term ” shall have the meaning assigned and ascribed to such term under Section 9.01. (oo) “ Territory ” shall mean the entire world. (pp) “ Third-Party Claim ” shall have the meaning assigned and ascribed to such term under Section 12.02. -6 - Article II. LICENSE GRANT Section 2.01 (a)Subject to the terms and conditions of this License Agreement, the Licensor hereby grants to the Licensee, and the Licensee hereby accepts, a non-exclusive, royalty-bearing right and license under the Licensed IP to use, make, have made, sell, offer to sell, distribute and import Licensed Products in the Territory during the Term for applications within the Field of Use; provided , however , that upon the occurrence of a License Conversion Event, the portion of the non-exclusive license under this Section 2.01(a) consisting of the non-exclusive, royalty-bearing license to sell, offer to sell, distribute and import Licensed Products in the Territory during the Term for applications within the Field of Use (the “ Non-Exclusive Distribution License ”) shall immediately, and without the need for any action on the part of either party, convert into an exclusive, royalty-bearing license to sell, offer to sell, distribute and import Licensed Products in the Territory during the Term for applications within the Field of Use (the “ Exclusive Distribution License ”); provided , however , that the exclusivity of such Exclusive Distribution License shall be subject to, and shall not impact, any license rights previously granted in favor of Greatbatch pursuant to the Greatbatch License Agreement; provided , further , however , that if the Licensee fails to obtain FDA Approval for the Licensed Products within six (6) years after the License Conversion Date, the Exclusive Distribution License shall become convertible by the Licensor, at its sole discretion, back into a Non-Exclusive Distribution License. For the avoidance of doubt, during the Term, the non-exclusive, royalty-bearing license to use, make and have made Licensed Products in the Territory during the Term for applications within the Field of Use shall continuously remain a non-exclusive license. (b)The parties acknowledge and agree that the license granted to Licensee under Section 2.01(a) does not and shall not be construed to prohibit or restrict Licensor, any Licensor Affiliate, Greatbatch or any Greatbatch Affiliate from using or otherwise exploiting the Licensed IP (i) to make, have made, use, offer to sell, sell, distribute and import any Licensed Product for applications outside of the Field of Use or (ii) to make, have made, use, offer to sell, sell, distribute and import any Modified Product for applications within or outside of the Field of Use. Section 2.02
